             Case: 5:21-mj-05145-MAS Doc #: 4 Filed: 04/21/21 Page: 1 of 1 - Page ID#: 16
                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION AT LEXINGTON
                                         CRIMINAL MINUTES – GENERAL

Magistrate No.     21-5145-MAS-1               At Lexington                    Date April 21, 2021

USA vs Stephen Chase Randolph            x present      x   custody           bond          OR       Age

PRESENT: HON. MATTHEW A. STINNETT, U.S. MAGISTRATE JUDGE

             Samantha Howard            Audio File               None         Andrew T. Boone for Ron L. Walker, Jr.
               Deputy Clerk            Court Reporter         Interpreter            Assistant U.S. Attorney

                 Counsel for Defendant           Charles P. Gore        X present         retained         X appointed

I, Samantha Howard, Deputy Clerk, CERTIFY the official record of this proceeding is audio file
KYED-LEX__5-21-mj-5145-MAS_20210421_151946

PROCEEDINGS: INITIAL APPEARANCE/REMOVAL HEARING

         Parties appeared for initial appearance/removal hearing on a warrant filed in Case No. 1:21-mj-0382, United
States District Court, District of Colombia, pursuant to Rule 5.1. After being sworn, Defendant consented to appear via
videoconference. The Court advised Defendant of his constitutional rights, including his right to counsel. The Court
reviewed the Financial Affidavit completed by the defendant and determined that defendant qualifies for court appointed
counsel. Defendant does not contest that he is the individual in the warrant from the District of Columbia. The United
States requests detention of the Defendant pursuant to 18 U.S.C. § 3142(f)(1)(A), (f)(2)(A) and (B). Defendant requests a
combined Detention and Preliminary hearing.

         Pursuant to the Due Process Protections Act, the court reminds the government of its obligations under Brady v.
Maryland, 373 U.S. 83 (1963), to disclose evidence favorable to the defendant and material to the defendant's guilt or
punishment. The government is ordered to comply with Brady and its progeny. The failure to do so in a timely manner
may result in consequences, including dismissal of the indictment or information, exclusion of government evidence or
witnesses, adverse jury instructions, dismissal of charges, contempt proceedings, sanctions by the Court, or any other
remedy that is just under the circumstances. Consistent with the Due Process Protections Act, the Court orally confirmed
this disclosure obligation on the record and issues this written order stating the same.

     After hearing statements of counsel, and being otherwise sufficiently advised, the Court HEREBY ORDERS AS
FOLLOWS:

        1.       Charles P. Gore is appointed to represent the defendant under the Criminal Justice Act.

        2.       This matter is assigned for DETENTION and PRELIMINARY HEEARING on April 23, 2021 at 3:00
                 p.m. before Magistrate Judge Matthew A. Stinnett. All participants, including the defendant, shall appear
                 in person.


Copies: COR,USP,USM, D                                  Initials of Deputy Clerk: slh    TIC: /19
